PERFORMANCE SHARE AGREEMENT

        THIS AGREEMENT is entered into as of November 14, 2005, between Joy
Global Inc. (the "Company") and [ ] (the "Participant").

        WHEREAS, the Company maintains the Joy Global Inc. 2003 Stock Incentive
Plan (as amended from time to time, the “Plan”), which is incorporated into and
forms a part of this Agreement. Capitalized terms used and not otherwise defined
in this Agreement have the meanings given to them in the Plan.

        WHEREAS, the Participant has been selected by the Committee to receive
an award of Performance Shares under the Plan;

        NOW, THEREFORE, IT IS AGREED, by and between the Company and the
Participant, as follows:

1.  

Terms of Award. The following terms used in this Agreement shall have the
following meanings:


(a)  

The “Target Number of Performance Shares” is [ ].


(b)  

The “Performance Shares Earned” shall be the number of Performance Shares earned
by the Participant determined in accordance with the provisions of Exhibit 1,
which is attached to and forms a part of this Agreement.


(c)  

The “Award Cycle” is the period beginning on October 30, 2005 and ending on
November 1, 2008.


2.  

Award. Subject to the terms of this Agreement and the Plan, the Participant is
hereby granted the Target Number of Performance Shares set forth in Paragraph
1(a). The award is a Qualified Performance-Based Award.


3.  

Distribution of Awards. The Company shall distribute to the Participant one
share of Common Stock (or cash equal to the Fair Market Value of one share of
Common Stock) for each Performance Share Earned. Subject to Paragraph 7,
Performance Shares Earned shall be distributed solely in shares of Common Stock,
solely in cash based on the Fair Market Value of the Common Stock, or in a
combination of the two, as determined by the Committee in its sole discretion,
except that any fractional share of Common Stock will be rounded to the nearest
whole share.


4.  

Time of Distribution. Except as otherwise provided in this Agreement, shares
and/or cash distributable in respect of Performance Shares Earned in accordance
with the provisions of Paragraph 3 will be distributed as soon as practicable
after January 5, 2009, but in no event later than January 12, 2009.


5.  

Termination of Employment Due to Retirement, Disability, Death, or Involuntary
Termination of Employment Without Cause During Award Cycle. If the Participant
experiences a Termination of Employment during the Award Cycle because of the
Participant’s Retirement, disability, death, or involuntary Termination of
Employment without Cause, the Participant shall be entitled to a portion of the
Performance Shares Earned in accordance with Exhibit 1, determined at the end of
the Award Cycle. Such portion shall equal the number of Performance Shares
Earned that would have been earned by the Participant had the Participant
remained employed through the end of the Award Cycle (determined in accordance
with Paragraph 4 of Exhibit 1), multiplied by the quotient equal to (A) the
number of full fiscal months the Participant was employed during the Award Cycle
divided by (B) the total number of fiscal months in the Award Cycle.


6.  

Other Termination of Employment During Award Cycle. If the Participant
experiences a Termination of Employment during the Award Cycle for any reason
other than the Participant’s Retirement, disability, death, or involuntary
Termination of Employment without Cause, the award granted under this Agreement
will be forfeited on the date of such Termination of Employment; provided,
however, that in such circumstances the Committee, in its discretion, may
determine that the Participant will be entitled to receive a pro rata or other
portion of the Performance Shares Earned, determined at the end of the Award
Cycle.


7.  

Change in Control.


(a)  

If a Change in Control occurs during the Award Cycle, and the Participant has
not experienced a Termination of Employment before the Change in Control, the
Participant shall be entitled to the greater of (i) the Performance Shares
Earned that would have been earned by the Participant had the Participant
remained employed through the end of the Award Cycle in accordance with Exhibit
1 if the Performance Goal set forth in Exhibit 1 had been achieved, multiplied
by the quotient equal to the number of full fiscal months the Participant was
employed during the Award Cycle through the date of the Change in Control,
divided by the total number of fiscal months in the Award Cycle, or (ii) the
Performance Shares Earned as of the date of the Change in Control (based on the
Average Return on Equity for the Award Cycle through and including such date).


(b)  

Notwithstanding the provisions of Paragraph 3, the value of Performance Shares
Earned in accordance with Paragraph 7(a) shall be distributed to the Participant
in a lump sum cash payment, based on a value per Performance Share equal to the
Change in Control Price, as soon as practicable after the occurrence of a Change
in Control (unless such Change in Control does not qualify as an event described
in Section 409A(a)(2)(A)(v) of the Code and the regulations thereunder, in which
case such distribution shall occur as soon as practicable following the first to
occur of (i) January 12, 2009, (ii) (x) if the Participant is not a “specified
employee” (within the meaning of Section 409A(a)(2)(B)(i) of the Code and the
regulations thereunder) (a “Specified Employee”), the date of the Participant’s
Termination of Employment, or (y) if the Participant is a Specified Employee,
the date which is six months after the date of such Termination of Employment,
and (iii) the date the Participant dies or experiences a “disability” (within
the meaning of Section 409A(a)(2)(A)(ii) and the regulations thereunder)).


(c)  

Distributions to the Participant under Paragraph 3 shall not be affected by
payments under this Paragraph 7, except that before distributions are made under
Paragraph 3, and after all computations required under Paragraph 3 have been
made, the number of Performance Shares Earned by the Participant shall be
reduced by the number of Performance Shares Earned with respect to which payment
was made to the Participant under this Paragraph 7.


(d)  

The Participant shall not be required to repay any amounts to the Company on
account of any distribution made under this Paragraph 7 for any reason,
including failure to achieve the Performance Goal.


8.  

Heirs and Successors. This Agreement shall be binding upon, and inure to the
benefit of, the Company and its successors and assigns, and upon any person
acquiring, whether by merger, consolidation, purchase of assets or otherwise,
all or substantially all of the Company’s assets and business. Subject to the
terms of the Plan, any benefits distributable to the Participant under this
Agreement that are not distributed at the time of the Participant’s death shall
be distributed at the time and in the form determined in accordance with the
provisions of this Agreement and the Plan to the beneficiary designated by the
Participant in writing filed with the Committee in such form and at such time as
the Committee shall require. If the Participant fails to designate a beneficiary
prior to his or her death, or if the designated beneficiary of the Participant
dies before the Participant dies or before complete distribution of the amounts
distributable under this Agreement, the amounts to be distributed under this
Agreement shall be distributed to the legal representative or representatives of
the estate of the last to die of the Participant and the beneficiary.


9.  

Administration. The authority to manage and control the operation and
administration of this Agreement shall be vested in the Committee, and the
Committee shall have all powers with respect to this Agreement as it has with
respect to the Plan. Any interpretation of this Agreement by the Committee and
any decision made by it with respect to this Agreement are final and binding.


10.  

Plan Terms. Notwithstanding anything in this Agreement to the contrary, the
terms of this Agreement shall be subject to the terms of the Plan, a copy of
which may be obtained by the Participant from the office of the Secretary of the
Company.


11.  

Confidential Information; Noncompetition; Nonsolicitation.


(a)  

The Participant shall hold in a fiduciary capacity for the benefit of the
Company all secret or confidential information, knowledge or data relating to
the Company or any of its Affiliates and their respective businesses that the
Participant obtains during the Participant’s employment by the Company or any of
its Affiliates and that (i) is not public knowledge or (ii) became public
knowledge as a result of the Participant’s violation of this Paragraph 11(a)
(“Confidential Information”). The Participant acknowledges that the Confidential
Information is highly sensitive and proprietary and includes, without
limitation: product design information, product specifications and tolerances,
manufacturing processes and methods, information regarding new product or new
feature development, information regarding how to satisfy particular customer
needs, expectations and applications, information regarding strategic or
tactical planning, information regarding pending or planned competitive bids,
information regarding costs, margins, and methods of estimating, and information
regarding key employees. The Participant shall not communicate, divulge or
disseminate Confidential Information at any time during or after the
Participant’s employment with the Company or any of its Affiliates, except with
the prior written consent of the Company or as otherwise required by law or
legal process. All computer software, business cards, telephone lists, customer
lists, price lists, contract forms, catalogs, records, files and know-how
acquired while an employee of the Company or any of its Affiliates are
acknowledged to be the property of the Company or the applicable Affiliate(s)
and shall not be duplicated, removed from the possession or premises of the
Company or such Affiliate(s) or made use of other than in pursuit of the
business of the Company and its Affiliates or as may otherwise be required by
law or any legal process, and, upon Termination of Employment for any reason,
the Participant shall deliver to the Company (or the applicable Affiliate, if
the Participant is employed outside the United States), without further demand,
all such items and any copies thereof which are then in his or her possession or
under his or her control. Nothing in this Agreement is intended to limit the
Company’s or its Affiliates’ rights with respect to trade secrets.


(b)  

The Participant acknowledges that his or her employment may place him or her in
a position of contact and trust with customers of the Company or its Affiliates,
and that in the course of employment the Participant may be given access to and
asked to maintain and develop relationships with such customers. The Participant
acknowledges that such relationships are of substantial value to the Company and
its Affiliates and that it is reasonable for the Company to seek to prevent the
Participant from giving competitors unfair access to such relationships.


(c)  

For a two-year period beginning on the Termination of Employment date, the
Participant will not, except upon prior written permission signed by the
President or an Executive Vice President of the Company, consult with or advise
or, directly or indirectly, as owner, partner, officer or employee, engage in
business with (1) any of the companies set forth on Exhibit 2 or any of their
successors or assigns or (2) any corporation or entity (A) controlled by,
controlling or under common control with any such company and (B) engaged,
directly or indirectly, in a business that competes with any business conducted
by the Company or any of its subsidiaries. Exhibit 2 is attached to and forms a
part of this Agreement. Notwithstanding the foregoing, the Participant may make
and retain investments in not more than three percent of the equity of any such
company if such equity is listed on a national securities exchange or regularly
traded in an over-the-counter market.


(d)  

For a two-year period beginning on the Termination of Employment date, the
Participant will not, directly or indirectly (i) employ or solicit for
employment on behalf of any organization other than the Company or one of its
Affiliates any person (other than any personal assistant hired to work directly
for the Participant) employed by the Company or any of its Affiliates (or any
person who was so employed at any time during the preceding three months) or
(ii) be involved in any way, on behalf of any organization other than the
Company or one of its Affiliates, in the hiring process of any person (other
than any personal assistant hired to work directly for the Participant) known by
the Participant (after reasonable inquiry) to be employed by the Company or any
of its Affiliates at such time (or any person who was so employed at any time
during the preceding three months).


(e)  

In the event of a breach of the Participant’s covenants under this Paragraph 11,
the award granted under this Agreement shall be forfeited as of the date of such
breach. The Participant acknowledges and agrees that such forfeiture is not
expected to adequately compensate the Company and its Affiliates for any such
breach and that such forfeiture shall not substitute for or adversely affect the
remedies to which the Company or any of its Affiliates is entitled under
Paragraph 11(f) or at law.


(f)  

In the event of a breach of the Participant’s covenants under this Paragraph 11,
it is understood and agreed that the Company and any Affiliate(s) that employed
the Participant shall be entitled to injunctive relief, as well as any other
legal or equitable remedies. The Participant acknowledges and agrees that the
covenants, obligations and agreements of the Participant in Paragraphs 11(a),
(b), (c) and (d) of this Agreement relate to special, unique and extraordinary
matters and that a violation of any of the terms of such covenants, obligations
or agreements will cause the Company irreparable injury for which adequate
remedies are not available at law. Therefore, the Participant agrees that the
Company and any Affiliate(s) that employed the Participant shall be entitled to
an injunction, restraining order or such other equitable relief (without the
requirement to post bond) as a court of competent jurisdiction may deem
necessary or appropriate to restrain the Participant from committing any
violation of such covenants, obligations or agreements. These injunctive
remedies are cumulative and in addition to any other rights and remedies that
the Company or its Affiliates may have.


(g)  

The Company and the Participant hereby irrevocably submit to the exclusive
jurisdiction of the courts of Wisconsin and the Federal courts of the United
States of America, located in Milwaukee, Wisconsin, in respect of all disputes
involving Confidential Information, trade secrets or the violation of the
provisions of this Paragraph 11 and the interpretation and enforcement of this
Paragraph 11, and the parties hereto hereby irrevocably agree that (i) the sole
and exclusive appropriate venue for any suit or proceeding relating to such
matters shall be in such a court, (ii) all claims with respect to any such
matters shall be heard and determined exclusively in such court, (iii) such
court shall have exclusive jurisdiction over the person of such parties and over
the subject matter of any such dispute, and (iv) each hereby waives any and all
objections and defenses based on forum, venue or personal or subject matter
jurisdiction as they may relate to any suit or proceeding brought before such a
court in accordance with the provisions of this Paragraph 11.


12.  

Taxes and Withholdings. No later than the applicable distribution date for any
distribution of shares and/or cash made under Paragraph 3, the Participant shall
pay to the Company or make arrangements satisfactory to the Committee regarding
payment of any federal, state or local taxes, and any non-U.S. taxes applicable
to the Participant, of any kind required by law to be withheld upon such
distribution, and the Company shall, to the extent permitted or required by law,
have the right to deduct from any payment of any kind due to the Participant
federal, state, local and applicable non-U.S. taxes of any kind required by law
to be withheld upon such distribution.


13.  

No Shareholder Rights Before Settlement. The Participant shall not be entitled
to any privileges of ownership of shares of Common Stock with respect to this
award unless and until shares of Common Stock are actually delivered to the
Participant pursuant to this Agreement.


14.  

Adjustments. In the event of any change in corporate capitalization or a
corporate transaction, as described in Section 3 of the Plan, the Committee or
the Board may make equitable adjustments in the number of Performance Shares
subject to the award.


15.  

Notices. All notices and other communications under this Agreement shall be in
writing and shall be given by hand delivery to the other party or by facsimile,
overnight courier, or registered or certified mail, return receipt requested,
postage prepaid, addressed as follows:


If to the Participant:

If to the Company:

         Joy Global Inc.
         100 East Wisconsin Avenue, Suite 2780
         Milwaukee, WI 53202
         Attention: Corporate Secretary
         Fax: 414-319-8520

or to such other address or facsimile number as any party shall have furnished
to the other in writing in accordance with this Paragraph 15. Notice and
communications shall be effective when actually received by the addressee.

16.  

Severability. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement.


17.  

Conflicts and Interpretation. In the event of any conflict between this
Agreement and the Plan, the Plan shall control. In the event of any ambiguity in
this Agreement, any term which is not defined in this Agreement, or any matters
as to which this Agreement is silent, the Plan shall govern including, without
limitation, the provisions thereof pursuant to which the Committee has the
power, among others, to (a) interpret the Plan, (b) prescribe, amend and rescind
rules and regulations relating to the Plan, and (c) make all other
determinations deemed necessary or advisable for the administration of the Plan.


18.  

Amendment. This Agreement may not be modified, amended or waived except by an
instrument in writing signed by both parties hereto. The waiver by either party
of compliance with any provision of this Agreement shall not operate or be
construed as a waiver of any other provision of this Agreement, or of any
subsequent breach by such party of a provision of this Agreement.


19.  

Section 409A. If any distribution or settlement of a Performance Share pursuant
to the terms of this Agreement or the Plan would subject the Participant to tax
under Section 409A of the Code, the Company shall modify this Agreement and/or
the Plan (in each case, without the consent of the Participant) in the least
restrictive manner necessary in order to comply with the provisions of Section
409A, other applicable provision(s) of the Code and/or any rules, regulations or
other regulatory guidance issued under such statutory provisions and, in each
case, without any material diminution in the value of the payments to the
Participant.


20.  

Laws Applicable to Construction. The interpretation, performance and enforcement
of this Agreement shall be governed by the laws of the State of Delaware as
applied to contracts executed in and performed wholly within the State of
Delaware, without reference to principles of conflict of laws.


21.  

Counterparts. This Agreement may be executed in counterparts, which together
shall constitute one and the same original.


22.  

Headings. The headings of paragraphs herein are included solely for convenience
of reference and shall not affect the meaning or interpretation of any of the
provisions of this Agreement.


23.  

Miscellaneous.


(a)  

This Agreement shall not confer upon the Participant any right to continue as an
employee of the Company or any of its Affiliates, nor shall this Agreement
interfere in any way with the right of the Company or its Affiliates to
terminate the employment of the Participant at any time.


(b)  

This Agreement shall be subject to all applicable laws, rules and regulations
and to such approvals by any governmental agencies or national securities
exchanges as may be required.


        IN WITNESS WHEREOF, the Participant has executed this Agreement, and the
Company has caused this Agreement to be executed in its name and on its behalf,
all as of the date first written above.

  JOY GLOBAL INC.


By: _________________________

EMPLOYEE:


By: _________________________


--------------------------------------------------------------------------------